Citation Nr: 1748555	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-23 259	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 2013 Board decision that denied an effective date earlier than January 10, 2003 for the award of service connection for a psychiatric disability.

(The issue of entitlement to an initial compensable disability rating for erectile dysfunction is addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


FINDINGS OF FACT

1.  The Veteran (moving party) filed a motion with the Board of Veterans' Appeals (Board) in March 2017 seeking the Board's review of a December 2013 Board decision denying an effective date earlier than January 10, 2003 for the award of service connection for a psychiatric disability, to determine whether that decision involved clear and unmistakable error (CUE).

2.  The Board received multiples notices from the moving party in September 2017 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of a December 2013 Board decision denying an effective date earlier than January 10, 2003 for the award of service connection for a psychiatric disability, to determine whether that Board decision involved CUE, should be dismissed.  38 C.F.R. § 20.1404(f) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2016), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).

ORDER

The motion for CUE is dismissed without prejudice to refiling.




                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


